McCurdy, J,
In this case the facts appearing in the motion are that the plaintiff sold a yoke of oxen to the defendants, Charles S. Johnson and Charles B. Johnson. The purchasers intended them for said Charles B. and his brother Bennett H. Johnson. But this fact was not disclosed by the purchasers to the plaintiff nor was it known by him. The sale was directly to the defendants and to them alone. They therefore are bound to pay the price as they agreed.
It would be a monstrous principle that a person buying an article in his own name and on his own credit could screen himself from liability for payment upon the ground that he had bought it under a secret understanding that he was the agent of a bankrupt. 1 Swift Dig., 330.
There is nothing erroneous in the judgment.
In this opinion the other judges concurred.